Citation Nr: 1017576	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1982.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left ear hearing loss disability for VA purposes is not 
shown.

2.  A right ear hearing loss disability for VA purposes was 
not shown in service, not shown for years, and is unrelated 
to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) competent evidence of post-service continuity of 
the same symptomatology; and (3) competent evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if they manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Whether service connection is claimed on direct, presumptive, 
or any other basis, a necessary element for establishing such 
a claim is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The presence of a disability at the time of filing of a claim 
or during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
Veteran filed the instant service connection claim in July 
2007.

In his claim and elsewhere, the Veteran wrote that he 
performed various duties in the Air Force during which he was 
exposed to high noise levels without ear protection and 
therefore experienced in-service noise exposure.  The 
incomplete service treatment records (STRs) neither confirm 
nor contradict his account; therefore, with reasonable doubt 
resolved in his favor, the Board finds that he experienced 
in-service noise exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On a May 2007 private audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
N/R
15
N/R
30
LEFT
5
5
10
15
35

Maryland CNC speech recognition scores were 92 percent in the 
right ear and 100 percent in the left ear.

On a June 2007 private audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
N/R
20
30
30
LEFT
5
5
10
10
30

Maryland CNC speech recognition scores were 60 percent in the 
right ear and 100 percent in the left ear.

On an April 2008 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
15
20
30
LEFT
5
5
5
10
35

Maryland CNC speech recognition scores were 84 in the right 
ear and 100 in the left ear.

The above audiological test results are the only evidence of 
post-service audiometric testing, and they establish that the 
Veteran does not have a current hearing loss disability of 
the left ear.  Specifically, no auditory threshold was 40 
decibels or greater, there were none where at least three 
frequencies were 26 decibels or greater, and no speech 
recognition score less than 94 percent.  Further, none of 
reports diagnosed left ear hearing loss.  Therefore, hearing 
loss for VA compensation purposes is not shown in the left 
ear.

The Veteran is competent to report a decreased ability to 
hear sound, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006), and the audiologists are competent to 
describe sensorineural hearing loss.  However,  38 C.F.R. 
§ 3.385 specifically defines a hearing loss disability, and 
neither the audiologists nor the Veteran's statements 
indicate that the decibel thresholds are other than those 
noted during the post-service audiological testing.  

Thus, as the evidence reflects that the Veteran has not had a 
left ear hearing loss disability during the appeal period, 
his claim for service connection for a left ear hearing loss 
disability is denied for lack of a current disability.

As to the right ear, the evidence reflects that the Veteran 
does have a current hearing loss disability.  Of note, the 
most recent audiology tests shows two frequencies at 40 
decibels or higher, plus three frequencies are 26 or higher.  
Thus, the remaining issue with regard to right ear hearing 
loss is whether the Veteran's current right ear hearing loss 
disability is related to in-service noise exposure.  The 
Board finds that the weight of the evidence reflects that it 
is not, for the following reasons.

The only audiological test results of any kind in the 
available STRs is an automatic audiometer report from the 
time of enlistment which appears to show normal hearing, 
i.e., readings of 20 decibels or less at all frequencies.  A 
February 1972 STR indicates that the Veteran's left ear was 
clogged, it was irrigated and presently clear.  On the 
October 1981 retirement report of medical history, he 
indicated that he did not have and had never had hearing 
loss.  A January 1985 post-service treatment note from Mather 
AFB submitted with the copies of the STRs reflected that 
there were bilateral bulging tympanic membranes with air 
fluid levels.

There are three medical opinions as to the etiology of the 
Veteran's right ear hearing loss.

In an undated note, a private audiologist wrote that the 
Veteran's in-service exposure to noise and ear trauma had had 
a lasting effect on his hearing and that a review of the STRs 
provided by the Veteran indicated that his hearing problems 
are more likely than not related to service.

A May 2007 treatment note a private physician indicated that 
the Veteran presented with right ear hearing loss.  A history 
of right ear wash was noted.  The physician wrote that the 
Veteran experienced a sudden loss of hearing in the right ear 
four to five days previously.  The Veteran was able to hear 
after ear wash, but complained of a difference in hearing 
between the left and right ears.

In a May 2007 note, the private audiologist indicated that 
the Veteran complained of right ear hearing loss for a week, 
and that he experienced right ear pain and dizziness.  She 
also indicated in the May 2007 note that the Veteran stated 
that he started hearing continuous noises in his right ear 
the previous night, and that he noted a family history of 
hearing loss.

In a subsequent May 2007 note, another physician related a 
history of sudden blocking of the right ear after the Veteran 
went to the mountains three weeks previously, with symptoms 
of buzzing, hearing loss, and dizziness.  The previous ear 
wash did not relieve symptoms.  

On examination of the right ear, the external auditory canal 
was clear, and the tympanic membrane was intact without fluid 
or retraction.  The right ear sensorineural hearing loss on 
audiometric examination was noted.  The assessment was that 
the sudden hearing loss was suggestive of an outer wall (OW) 
fistula that has healed but with residual deficits of hearing 
loss and mild dizziness secondary to severe eustachian tube 
dysfunction in high altitudes.  A question mark was written 
after dizziness, possibly indicating some uncertainty as to 
the diagnosis.  

A June 2007 recheck indicated sudden right ear hearing loss 
as the possible result of a fistula due to extreme pressure 
changed, which had resolved.  On examination, the eardrum 
appeared to be within normal limits on both sides and no 
nystagmus.

On the April 2008 VA examination, the diagnosis was 
asymmetrical sensorineural hearing loss with right ear worse 
than left.  After examining the Veteran and reviewing the 
claims file, including the private treatment notes discussed 
above, the VA examiner opined that it was less likely than 
not (less than a 50/50 probability) that hearing loss was the 
result of service or noise exposure (acoustic trauma).  

The rationale was that hearing loss is less likely as not 
caused by noise exposure in service and aggravated by 
presbycusis and various medical conditions and medications.  
She noted that the Veteran had been diagnosed with an OW 
fistula in the right ear accounting for the asymmetrical 
hearing loss on that side. In her January 2009 addendum, the 
VA examiner reiterated her conclusion and indicated that the 
Veteran had reported on the retirement report of medical 
examination that he did not have ear trouble.

The Board finds that the medical opinions indicating a lack 
of nexus between the Veteran's right ear hearing loss and in-
service noise exposure outweigh the medical opinion in 
support of such a nexus.  The private audiologist wrote only 
that the Veteran's noise exposure had a lasting effect on his 
hearing, that she had reviewed the STRs and that his hearing 
problems were likely related to service.  

She did not explain why she concluded that the noise exposure 
had a lasting effect on the Veteran's hearing based on 
anything in the STRs or any other evidence.  Given the lack 
of reasoning in audiologist Lowrie's opinion, this opinion is 
of little probative value.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  

In contrast, the private physician noted the acute onset of 
the Veteran's right ear hearing loss along with his recent 
high altitude exposure in explaining why she conclude that 
his hearing loss was due to a resolved fistula.  This opinion 
did contain some uncertainty, however, and this reduces the 
probative value of the opinion.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (terminology equivalent to "may or may 
not" is an insufficient basis for an award of service 
connection).  

The audiologist who performed the April 2008 VA examination 
noted the right ear fistula, the asymmetric hearing loss, and 
the lack of ear trouble at separation in explaining her 
conclusion that the right ear hearing loss was not related to 
service.  Thus, the more extensive reasoning of the private 
physician and the VA audiologist warrants a finding that they 
outweigh the private audiologist's opinion supporting a 
nexus.

Of course, the Board must also consider the statements of the 
Veteran.  In his claim, NOD, and substantive appeal, he noted 
in-service noise exposure, but did not identify a particular 
point in time when his hearing loss began.  He reported that 
over 20 years of ear trauma and exposure to the noise of jet 
aircraft caused a lot of damage to his hearing.  He wrote 
that shortly after his assignment to Kenslo, he developed a 
ringing in his ears that is still with him today, but he did 
not make a similar statement with regard to hearing loss.  He 
also wrote, "I know my hearing loss and tinnitus was caused 
by or aggravated by my service on the flight line around the 
jet engines."

Thus, the Veteran did not specifically testify to continuity 
of hearing loss symptomatology, and the evidence of record 
weighs against a finding of such continuity, as he indicated 
on the retirement report of medical history that he did not 
have and had never had hearing loss and the private treatment 
notes reflect that he indicated a sudden onset of right ear 
hearing loss in 2007, many years after service.  Moreover, 
the Veteran did not explain the reasons for his conclusion of 
a nexus between his right ear hearing loss and in-service 
noise exposure; rather he indicated only that he "knew" 
they were related.   

Thus, as to the Veteran's assertion of a relationship between 
his current hearing loss and in-service noise exposure, the 
Board finds that, to the extent that he is competent to opine 
on this medical matter, the reasoned opinions of the private 
physician and the VA audiologist outweigh the statements of 
the Veteran, a layperson who did not explain the reasons for 
his assertion of a nexus between his hearing loss and in-
service noise exposure.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (Board's categorical statement 
that "a valid medical opinion" was required to establish 
nexus, and that a layperson was "not competent" to provide 
testimony as to nexus because she was a layperson, conflicts 
with Jandreau); compare Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (lay person competent to testify to pain and 
visible flatness of his feet) with Clemons v. Shinseki, 23 
Vet. App. 1, 6 (2009) ("It is generally the province of 
medical professionals to diagnose or label a mental 
condition, not the claimant"); Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis).

For the foregoing reasons, the weight of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In an August 2007 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
service connection for hearing loss.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the August 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
private treatment records.  The Veteran did not indicate that 
he received post-service VA treatment, and there are no post-
service VA treatment records in the claims file.

Along with his July 2007 claim, the Veteran submitted copies 
of STRs.  It appears that this is not a complete copy of the 
STRs, as there is a separation report of medical history but 
no corresponding separation examination report.  In his 
communications to the RO, he indicated that there was a 
contradiction in the RO's rating decision in which it listed 
the STRS as evidence and then wrote that the Personnel 
Information Exchange System (PIES) indicated that there were 
no STRs on file.  However, the Board points out that the PIES 
response referred to the original STRs (which were not 
obtained), while the RO's  list of evidence referred to the 
copies submitted by the Veteran.

In response to the RO's request for the Veteran's original 
STRs, the National Personnel Records Center (NPRC) indicated 
in a September 2007 response that, shortly after retirement, 
his STRs with dental records were sent to Mather Air Force 
Base (AFB), in November 1982, and that his record would 
apparently be combined at the last place of treatment.  In 
November 2007, the RO requested all treatment records, to 
include hospital summaries, relating to his hearing loss and 
tinnitus, from the Mather AFB medical facility, the VA 
Northern California Health Care System (VANCHCS), in Mather, 
California, from 1962 to the present.  The VANCHCS indicated 
in a November 2007 letter that there were no records on file 
for the Veteran.

Thus, the original STRs, or a complete copy thereof, have not 
been obtained.  In these circumstances, when a Veteran's STRs 
are unavailable through no fault of his own, VA's duties to 
assist, to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).

In addition, when VA is unable to produce records that were 
once in its custody an explanation should be given a claimant 
as to how STRs are maintained, why the search that was 
conducted constitutes a reasonably exhaustive search, and why 
further efforts are not justified.  Dixon v. Derwinski, 3 
Vet. App. 261, 264 (1992).  Moreover, the claimant should be 
assisted in obtaining sufficient evidence from alternate or 
collateral sources.  Id. at 263 (citing VA Adjudication 
Manual).

The RO complied with these requirements in this case.  The RO 
sought alternative records and was told by the custodian that 
they did not exist.  In an October 2009 letter to the 
Veteran, the RO explained that it had requested the STRs from 
Mather AFB and that Mather AFB had indicated that it did not 
have the records.  The RO indicated that it had no choice but 
to assume that the records are either lost, misplaced, or 
will be otherwise unavailable for review.  

The RO also told the Veteran that he could furnish evidence 
such as statement from a private physician who treated him 
while in service, statements from fellow servicemen, or 
statements from family members, within the next 10 days.  
Thus, the RO essentially explained how STRs are maintained, 
why its search was reasonably exhaustive, why further efforts 
were not justified, and how he could submit alternative 
records.

The RO also filed a December 2009 formal finding of Federal 
records unavailability, in which noted the above steps and 
indicated that it had therefore determined that treatment 
records from Mather AFB and the original STRs were 
unavailable for review.  The RO thus complied with its duty 
to assist in this regard.  See 38 C.F.R. § 3.159(c)(2) (VA 
will end efforts to obtain records from a Federal department 
if it concludes the records sought do not exist or that 
further efforts to obtain them would be futile).

Given the missing STRs, VA's duties to assist, to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened in this case, and the Board has reviewed the claim 
accordingly.

In addition, the Veteran was afforded an April 2008 VA 
audiological examination, and the audiologist who conducted 
this examination provided a January 2009 addendum.  This 
examination and addendum were adequate because, as explained 
above, the audiologist reviewed the claims file and explained 
the reasons for her conclusion that his hearing loss was not 
related to service.  For the reasons set forth above, the 
Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. at 
311.  

As noted above, the Veteran testified to in-service noise 
exposure and continuity of symptomatology.  His testimony as 
to continuity of symptomatology is contradicted by his 
response on the retirement report of medical examination 
indicating that he did not have and had never had ear, nose, 
or throat trouble.  However, neither the private audiologist, 
who found a nexus between tinnitus and service, nor the VA 
audiologist, who found that there was no such nexus, 
specifically addressed the Veteran's statements as to in-
service noise exposure and continuity of symptomatology.  

The absence of evidence of tinnitus in service is not, in and 
of itself, a valid basis for concluding that tinnitus is not 
related to service.  A veteran is competent to report that he 
experienced tinnitus in service.  See Washington v. 
Nicholson, 19 Vet. App. 363, 368 (2005).  

Thus, by failing to address both the in-service noise 
exposure and the evidence as to continuity of symptomatology, 
audiologist Lowrie and the VA examiner failed to provide an 
opinion that considered all of the competent evidence of 
record with regard to the claim for service connection for 
tinnitus.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 432-433 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) 
(reliance on the service history provided by the veteran only 
warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinions are contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran).  A remand for a new examination 
followed by an opinion based on all of the evidence including 
the Veteran's statements is therefore warranted.

Accordingly, the claim for service connection for tinnitus is 
hereby REMANDED for the following:

Schedule the Veteran for a VA examination 
as to the etiology of his tinnitus.  All 
necessary tests should be conducted.  The 
claims file must be sent to the examiner 
for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
tinnitus is related to in-service noise 
exposure.  A complete rationale should 
accompany any opinion provided.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account, along 
with the other evidence of record, in 
formulating the requested opinion. 

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


